Exhibit 10.1

FORM OF LETTER AGREEMENT

            , 2010

HAND DELIVERED

[Officer Name]

Dear [Officer Name]:

Fifth Third Bancorp (the “Company”) is a participant the Capital Purchase
Program (“CPP”) established by the United States Department of Treasury
(“Treasury”) under its Troubled Asset Relief Program (“TARP”) pursuant to the
Emergency Economic Stabilization Act of 2008 (“EESA”).

For the Company to participate in the CPP in December 2008, the Company was
required to establish specified standards for incentive compensation to its
Senior Executive Officers and to make changes to its compensation arrangements
to comply with EESA and, pursuant to those changes, entered into a letter
agreement with you (“Prior Agreement”). This letter supersedes and replaces the
Prior Agreement between you and the Company.

The American Recovery and Reinvestment Act of 2009 (the “ARRA”) amended and
replaced the executive compensation provisions of EESA in their entirety and
directed the Secretary of the Treasury to establish executive compensation and
corporate governance standards applicable to TARP Recipients, including the
Company, and makes these standards applicable to both Senior Executive Officers
and certain Most Highly-Compensated Employees. On June 15, 2009, the Secretary
of the Treasury established these standards by promulgating an Interim Final
Rule under 31 C.F.R. Part 30 (the “Interim Final Rule”). The EESA executive
compensation standards, as amended and replaced by the ARRA, and the Interim
Final Rule are collectively referred to as the “TARP Compensation Standards”.

Among other things, the TARP Compensation Standards:

 

(1) prohibit the Company from paying any Golden Parachute Payment to any Senior
Executive Officer or any of the five next Most Highly-Compensated Employees
during the TARP Period;

 

(2) prohibit the Company from paying or accruing any Bonus Payment during the
TARP Period to any Senior Executive Officer or any of the twenty (20) next Most
Highly-Compensated Employees of the Company;

 

(3) require the Company to recover or “clawback” any Bonus Payment paid or
accrued during the TARP Period to any Senior Executive Officer or any of the
twenty (20) next Most Highly-Compensated Employees of the Company, including,
without limitation, any amounts paid under the Fifth Third Bancorp Variable
Compensation Plan, if the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria;

 

(4) prohibit the Company from providing Gross-Ups to its Senior Executive
Officer or the twenty (20) next Most Highly-Compensated Employees; and

 

(5) prohibit the Company from maintaining any Senior Executive Officer
Compensation Plan or any Employee Compensation Plan that would encourage
excessive risk or manipulation of earnings.

This letter sets forth the agreement between the Company and you as to the
amendment of the compensation plans or arrangements in which you participate,
are eligible to participate or may become eligible to participate, and the
agreements to which the Company and you are party that: (i) provide for payment
of a Bonus or Incentive Compensation; (ii) provide a Golden Parachute Payment;
and (iii) provide other Compensation or benefits the payment or accrual of which
by the Company are restricted by the TARP Compensation Standards (“Benefit
Plans”). In consideration of the benefits you received and will receive as a
result of the Company’s participation in TARP, you agree to consent to such
modifications or



--------------------------------------------------------------------------------

amendments to each of the Company’s Benefit Plans to the extent necessary to
comply with the TARP Compensation Standards. The requirements of this letter
shall apply to you for so long you are a Senior Executive Officer or a Most
Highly-Compensated Employee during the TARP Period.

This letter shall be interpreted as follows:

 

  •  

Capitalized terms not defined herein shall have the meanings ascribed to them in
the Interim Final Rule and shall be interpreted and construed consistent with
such Interim Final Rule.

 

  •  

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.2.

 

  •  

The determination of whether you are or remain a Senior Executive Officer or a
Most Highly-Compensated Employee shall be made pursuant to 31 C.F.R. § 30.3.

 

  •  

Provisions of this letter are intended to, and will be interpreted, administered
and construed to, comply with Section 111 of EESA and the TARP Compensation
Standards (and, to the maximum extent consistent with the preceding, to permit
operation of the Benefit Plans in accordance with their terms before giving
effect to this letter). The Interim Rule is subject to revision by Treasury.
This letter agreement shall be amended as may be necessary to fully comply with
the TARP Compensation Standards and any further interpretations thereunder as
well as any amendments to existing applicable law or regulation or any new law
or regulation.

To the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of the State of Ohio without regard the
provisions thereof that would apply the law of any other State. This letter may
be executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile shall be deemed an original
signature.

The Company appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

FIFTH THIRD BANCORP

By:  

 

Name:   Teresa J. Tanner Title:   Executive Vice President &   Chief Human
Resources Officer

 

I acknowledge and accept the foregoing terms and intend to be legally bound by
the same.

 

[Officer Name] Date:  

 